



EXHIBIT 10.17

 


EXECUTION COPY


 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”), dated as of December 31, 2007, but
effective for all purposes as of January 1, 2008 (the “Effective Date”) is
entered into by and among TransMontaigne Inc., a Delaware corporation (“TMG”),
TransMontaigne GP L.L.C., a Delaware limited liability company (the “General
Partner”), TransMontaigne Partners L.P., a Delaware limited partnership (the
“Partnership”), TransMontaigne Operating GP L.L.C., a Delaware limited liability
company (the “OLP GP”), and TransMontaigne Operating Company L.P., a Delaware
limited partnership (the “Operating Partnership”).  The above-named entities are
sometimes referred to in this Restated Agreement each as a “Party” and
collectively as the “Parties.”

 

R E C I T A L S:

 

A.            The Parties have previously entered into an Omnibus Agreement,
effective as of May 27, 2005, as amended by the First Amendment to Omnibus
Agreement dated October 31, 2005, the Second Amendment to Omnibus Agreement
dated as of January 1, 2006 and the Third Amendment to Omnibus Agreement
effective as of December 29, 2006 (the “Omnibus Agreement”).

 

C.            The Partnership, on behalf of itself and its affiliates, has
entered into a Facilities Sale Agreement dated as of December 28, 2007 with
TransMontaigne Product Services Inc. (“TPSI”) to purchase certain refined
petroleum product terminals and related truck loading, marine dock facilities
and other assets comprising the Southeast Terminals (collectively, the
“Facilities”) from TPSI (the “Transaction”), which Transaction is anticipated to
close on or about December 31, 2007.

 

D.            In conjunction with the Transaction, the Parties entered into an
Amended and Restated Omnibus Agreement dated as of December 31, 2007, but
effective for all purposes on January 1, 2008 (the “Restated Omnibus
Agreement”), to set forth TMG’s agreement to provide management, legal,
accounting and tax services with respect to the Facilities from and after the
closing date of the Transaction, as well as provide personnel to operate the
Facilities.

 

E.             In conjunction with the Transaction and the negotiation of the
Restated Omnibus Agreement, the Parties agreed to (a) omit from the Restated
Omnibus Agreement the provisions that comprised Article III of the Omnibus
Agreement, which set forth therein certain indemnification obligations of the
Parties to each other with respect to the assets conveyed, contributed, or
otherwise transferred by the TMG Entities to the Partnership Group prior to or
on May 27, 2005 (the closing date of the Partnership’s initial public offering
of Common Units and the date of each of the Contribution Agreement and the
Partnership Agreement (each as defined herein)), and (b) set forth in this
Agreement those certain indemnification obligations that comprised the
provisions of Article III of the Omnibus Agreement.

 

--------------------------------------------------------------------------------


 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1          Definitions.

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

“Agreement” is defined in the introductory paragraph of this Agreement.

 

 “Assets” means all assets conveyed, contributed, or otherwise transferred by
the TMG Entities to the Partnership Group pursuant to the Contribution Agreement
prior to or on the Closing Date, including any such assets held by a Person
whose ownership interests were transferred by the TMG Entities to the
Partnership Group prior to or on the Closing Date by means of operation of law
or otherwise.

 

“Closing Date” means May 27, 2005, the date of the closing of the Partnership’s
initial public offering of Common Units.

 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among TMG, TransMontaigne
Services Inc., TransMontaigne Product Services Inc., the General Partner, the
Partnership, the OLP GP, the Operating Partnership, Coastal Fuels
Marketing, Inc. and certain other parties, together with the additional
conveyance documents and instruments contemplated or referenced thereunder.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

 

“Covered Environmental Losses” is defined in Section 2.1(a).

 

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders and ordinances, legally enforceable requirements and
rules of common law, now or hereafter in effect, relating to the protection of
the environment including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act, the Superfund
Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances
Control Act, the Oil Pollution Act, the Safe Drinking

 

 

2

--------------------------------------------------------------------------------


 

Water Act, the Hazardous Materials Transportation Act, and other environmental
conservation and protection laws, each as amended from time to time.

 

“General Partner” is defined in the introductory paragraph of this Agreement.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, (b) petroleum, petroleum products,
crude oil, oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel, and other petroleum hydrocarbons, whether refined or unrefined
and (c) asbestos, whether in a friable or non-friable condition, and
polychlorinated biphenyls.

 

“Indemnified Party” means either the Partnership Entities or the TMG Entities,
as the case may be, each in its capacity as a party entitled to indemnification
in accordance with Article III.

 

“Indemnifying Party” means either a Partnership Group Member or TMG, as the case
may be, each in its capacity as a party from whom indemnification may be sought
in accordance with Article III.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“OLP GP” is defined in the introductory paragraph of this Agreement.

 

“Omnibus Agreement” is defined in the recitals to this Agreement.

 

“Operating Partnership” is defined in the introductory paragraph of this
Agreement.

 

“Partnership” is defined in the introductory paragraph of this Agreement.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of TransMontaigne Partners L.P., dated as of the Closing
Date, as such agreement is in effect on the Closing Date, to which reference is
hereby made for all purposes of this Agreement.

 

“Partnership Entities” means the General Partner and each member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.

 

“Partnership Group” means the Partnership, the OLP GP, the Operating Partnership
and any Subsidiary of any such Person, treated as a single consolidated entity;
and “Partnership Group Member” means any member of the Partnership Group.

 

“Party” and “Parties” are defined in the introductory paragraph of this
Agreement.

 

 

3

--------------------------------------------------------------------------------


 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Restated Omnibus Agreement” is defined in the recitals to this Agreement.

 

“Retained Assets” means the terminals, pipelines and other assets and
investments owned by any of the TMG Entities as of the Closing Date that were
not conveyed, contributed or otherwise transferred to the Partnership Group
pursuant to the Contribution Agreement and other documents relating to the
transactions referred to in the Contribution Agreement, including, without
limitation, replacements and natural extensions of any Retained Assets.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“TMG” is defined in the introductory paragraph of this Agreement.

 

“TMG Entities” means TMG and any Person controlled, directly or indirectly, by
TMG other than the Partnership Entities; and “TMG Entity” means any of the TMG
Entities.

 

“Toxic Tort” means a claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been released
into the environment by or as a result of the actions or omissions of the
defendant.

 

“Transaction” is defined in the recitals to this Agreement.

 

“Transfer”, including the correlative terms “Transferring” or “Transferred”,
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law) of any assets, property or rights.

 

 

4

--------------------------------------------------------------------------------


 

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws which provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
remedial action for the clean-up, removal or remediation of contamination that
exceeds actionable levels established pursuant to Environmental Laws.

 

ARTICLE II
 Indemnification

 

2.1          Environmental Indemnification.

 

(a)           Subject to Section 2.2, TMG shall indemnify, defend and hold
harmless the Partnership Group for a period of five years after the Closing Date
from and against environmental and Toxic Tort losses, damages (including,
without limitation, real property damages and natural resource damages),
injuries (including, without limitation, personal injury and death),
liabilities, claims, demands, breaches of contracts, causes of action,
judgments, settlements, fines, penalties, costs and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Partnership Group by reason of or arising out of:

 

(i)            any violation, or correction of any violation, of Environmental
Laws associated with the ownership or operation of the Assets, or

 

(ii)           any event or condition associated with the ownership or operation
of the Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or migrating to or from the Assets or the disposal
or release of Hazardous Substances generated by the operation of the Assets at
non-Asset locations) including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, (B) the cost or expense of the preparation and implementation
of any closure, remedial, corrective action, or other plans required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, and (C) the cost and expense for any environmental or Toxic
Tort pre-trial, trial, or appellate legal or litigation support work;

 

but only to the extent that such violation complained of under
Section 2.1(a)(i) or such events or conditions included under
Section 2.1(a)(ii) occurred before the Closing Date (collectively, “Covered
Environmental Losses”).

 

(b)           The Partnership Group shall jointly and severally indemnify,
defend and hold harmless the TMG Entities from and against environmental and
Toxic Tort losses, damages (including, without limitation, real property damages
and natural resource damages), injuries (including, without limitation, personal
injury and death), liabilities, claims, demands, breaches of contracts, causes
of action, judgments,

 

 

5

--------------------------------------------------------------------------------


 

settlements, fines, penalties, costs and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the TMG Entities by reason of or arising out of:

 

(i)            any violation or correction of violation of Environmental Laws
associated with the ownership or operation of the Assets, or

 

(ii)           any event or condition associated with the ownership or operation
of the Assets (including, but not limited to, the presence of Hazardous
Substances on, under, about or migrating to or from the Assets or the disposal
or release of Hazardous Substances generated by the operation of the Assets at
non-Asset locations) including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws, (B) the cost or expense of the preparation
and implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work;

 

and regardless of whether such violation complained of under
Section 2.1(b)(i) or such events or conditions included under
Section 2.1(b)(ii) occurred before or after the Closing Date, except to the
extent that any of the foregoing are Covered Environmental Losses for which the
Partnership Group is entitled to indemnification from TMG under this Article II.

 

2.2          Limitations Regarding Environmental Indemnification.  The aggregate
liability of TMG in respect of all Covered Environmental Losses under
Section 2.1(a) shall not exceed $15.0 million.  TMG shall not have any
obligation under Section 2.1(a) until the Covered Environmental Losses of the
Partnership Group exceed $250,000, and then only to the extent such aggregate
Covered Environmental Losses exceed $250,000.  Notwithstanding anything herein
to the contrary, in no event shall TMG have any indemnification obligations
under Section 2.1(a) for claims made as a result of additions to or
modifications of Environmental Laws promulgated after the Closing Date.

 

2.3          Right of Way Indemnification.  TMG shall indemnify, defend and hold
harmless the Partnership Group from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Group by reason of or arising out of (a) the failure of the applicable
Partnership Group Member to be the owner of such valid and indefeasible easement
rights or fee ownership interests in and to the lands on which any refined
products terminal, pipeline or related equipment conveyed or contributed or
otherwise Transferred (including by way of a Transfer of the ownership interest
of a Person or by operation of law) to the applicable Partnership Group Member
on the Closing Date is located as of the Closing Date; (b) the failure of the
applicable

 

 

6

--------------------------------------------------------------------------------


 

Partnership Group Member to have the consents, licenses and permits necessary to
allow any such pipeline referred to in clause (a) of this Section 2.3 to cross
the roads, waterways, railroads and other areas upon which any such pipeline is
located as of the Closing Date; and (c) the cost of curing any condition set
forth in clause (a) or (b) above that does not allow any Asset to be operated in
accordance with customary industry practice, to the extent that TMG is notified
in writing of any of the foregoing within five years after the Closing Date.

 

2.4          Additional Indemnification.

 

(a)           In addition to and not in limitation of the indemnification
provided under Sections 2.1(a) and 2.3, TMG shall indemnify, defend, and hold
harmless the Partnership Group from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Group by reason of or arising out of (i) all currently pending legal actions
against the TMG Entities, (ii) events and conditions associated with the
Retained Assets (including, without limitation, the Option Assets unless and
until purchased by a Partnership Group Member), whether occurring before or
after the Closing Date, and (iii) all federal, state and local income tax
liabilities attributable to the operation of the Assets prior to the Closing
Date, including any such income tax liabilities of the TMG Entities that may
result from the consummation of the formation transactions for the Partnership
Group and the General Partner.

 

(b)           In addition to and not in limitation of the indemnification
provided under Section 2.1(b) or the Partnership Agreement, the Partnership
Group shall jointly and severally indemnify, defend, and hold harmless the TMG
Entities from and against any losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs, and expenses
(including, without limitation, court costs and reasonable attorney’s and
expert’s fees) of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by the TMG Entities by reason of or arising out
of events and conditions associated with the operation of the Assets and
occurring on or after the Closing Date (other than Covered Environmental Losses,
which are provided for under Section 2.1), unless such indemnification would not
be permitted under the Partnership Agreement by reason of one of the provisos
contained in Section 7.7(a) of the Partnership Agreement.

 

2.5          Indemnification Procedures.

 

(a)           The Indemnified Party agrees that promptly after it becomes aware
of facts giving rise to a claim for indemnification under this Article II, it
will provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.

 

(b)           The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article II, including,

 

 

7

--------------------------------------------------------------------------------


 

without limitation, the selection of counsel, determination of whether to appeal
any decision of any court and the settling of any such matter or any issues
relating thereto; provided, however, that no such settlement shall be entered
into without the consent of the Indemnified Party unless it includes a full
release of the Indemnified Party from such matter or issues, as the case may be,
and does not include the admission of fault, culpability or a failure to act, by
or on behalf of such indemnified party.

 

(c)           The Indemnified Party agrees to cooperate fully with the
Indemnifying Party, with respect to all aspects of the defense of any claims
covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records, and other information furnished by the Indemnified Party
pursuant to this Section 2.5.  In no event shall the obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in this Article II;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense.  The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.

 

(d)           In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons.  For
purposes of calculating the aggregate liability of TMG under Section 2.1(a), TMG
will be deemed to have incurred any such liability when incurred or paid (and
such liability shall be applied toward the $15.0 million limitation on liability
set forth in Section 2.2), regardless of the status of any insurance claims in
respect thereof, and such liability (and the application thereof toward the
$15.0 million limitation on liability set forth in Section 2.2) will be reduced
when any insurance proceeds in respect thereof are actually received by TMG to
the extent that TMG is not required to pay such proceeds over to any of the
Partnership Entities.

 

(e)           The date on which notification of a claim for indemnification is
received by the Indemnifying Party shall determine whether such claim is timely
made.

 

 

8

--------------------------------------------------------------------------------


 

ARTICLE III
 Miscellaneous

 

3.1          Choice of Law; Submission to Jurisdiction.  This Agreement shall be
subject to and governed by the laws of the State of Colorado, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.  Each Party
hereby submits to the jurisdiction of the state and federal courts in the State
of Colorado and to venue in Denver, Colorado.

 

3.2          Notice.  All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
Party.  Notice given by personal delivery or mail shall be effective upon actual
receipt.  Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours.  All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below such Party’s signature to this Agreement or at such other address as such
Party may stipulate to the other Parties in the manner provided in this
Section 3.2.

 

                                if to the TMG Entities:

 

TransMontaigne Inc.

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attention:  President

Fax:  303-626-8228

 

if to the Partnership Entities:

 

TransMontaigne Partners L.P.

c/o TransMontaigne GP L.L.C.

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attention:  President

Fax:  303-626-8228

 

3.3          Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

 

3.4          Amendment or Modification This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto;
provided, however, that the Partnership may not, without the prior approval of
the Conflicts Committee,

 

 

9

--------------------------------------------------------------------------------


 

agree to any amendment or modification of this Agreement that the General
Partner determines will adversely affect the holders of Common Units.  Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

 

3.5          Assignment.  No Party shall have the right to assign any of its
rights or obligations under this Agreement without the consent of the other
Parties hereto.

 

3.6          Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

 

3.7          Severability.  If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.

 

3.8          Further Assurances.  In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

 

3.9          Rights of Limited Partners.  The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

 

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of January 1, 2008.

 

 

TRANSMONTAIGNE INC.

 

 

 

By:

/s/ Erik B. Carlson

 

 

Name:

Erik B. Carlson

 

 

Title:

Senior Vice President

 

 

 

TRANSMONTAIGNE GP L.L.C.

 

 

 

By:

/s/ Randall J. Larson

 

 

Name:

Randall J. Larson

 

 

Title:

Chief Executive Officer

 

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

 

 

By TransMontaigne GP L.L.C.

 

Its General Partner

 

 

 

By:

/s/ Randall J. Larson

 

 

Name:

Randall J. Larson

 

 

Title:

Chief Executive Officer

 

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

 

 

By:

/s/ Randall J. Larson

 

 

Name:

Randall J. Larson

 

 

Title:

Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------


 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

By TransMontaigne Operating GP L.L.C.

 

Its General Partner

 

 

 

By:

/s/ Randall J. Larson

 

 

Name:

Randall J. Larson

 

 

Title:

Chief Executive Officer

 

 

 

12

--------------------------------------------------------------------------------

 
